COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Bumgardner and Clements
Argued at Chesapeake, Virginia


KIM BRANCH HARRIS
                                                 OPINION BY
v.   Record No. 2750-01-1              JUDGE RUDOLPH BUMGARDNER, III
                                               APRIL 23, 2002
VIRGINIA BEACH GENERAL HOSPITAL AND
 MANUFACTURERS ALLIANCE INSURANCE COMPANY


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            Robert J. Macbeth, Jr. (Rutter, Walsh,
            Mills & Rutter, L.L.P., on brief), for
            appellant.

            Robert A. Rapaport (Jennifer G. Tatum;
            Clarke, Dolph, Rapaport, Hardy & Hull,
            P.L.C., on brief), for appellees.


     Kim Branch Harris appeals the denial of her claim for

reinstatement of suspended benefits.    She contends the Workers'

Compensation Commission erred in applying the statute of

limitations of Code § 65.2-708. 1   She also contends the doctrines


     1
         Code § 65.2-708(A) provides in pertinent part:

                 Upon its own motion or upon the
            application of any party in interest, on the
            ground of a change in condition, the
            Commission may review any award and on such
            review may make an award ending, diminishing
            or increasing the compensation previously
            awarded . . . . No such review shall be
            made after twenty-four months from the last
            day for which compensation was paid,
            pursuant to an award under this title
            . . . .
of estoppel or imposition bar a defense of the statute of

limitations.    Finding no error, we affirm.

        The worker sustained a compensable injury to her back in

1991.    The last compensation award was entered December 5, 1995.

The worker was referred to Dr. Lisa Barr, but she refused

Dr. Barr's treatment.    The deputy commissioner suspended the

worker's benefits for unjustifiably refusing medical treatment

effective September 12, 1997.    The commission and this Court

affirmed the suspension.

        On October 10, 2000, more than two years after compensation

was last paid, the worker filed an application to reinstate

benefits.    She alleged that she had cured her prior refusal of

medical care by receiving treatment from Dr. Barr from May 19,

1999 to June 21, 1999.    The deputy commissioner ruled that Code

§ 65.2-708 barred the application as untimely, and the full

commission affirmed.

        The worker contends Code § 65.2-708 does not apply to

reinstatement of suspended benefits.     She cites Hercules, Inc.

v. Carter, 13 Va. App. 219, 409 S.E.2d 637, aff'd en banc, 14
Va. App. 886, 419 S.E.2d 438 (1992), and maintains she was

entitled to an automatic reinstatement of benefits upon curing

her refusal of treatment.

        In Hercules, the commission suspended benefits when a

worker refused selective employment.     Subsequently, the worker

cured the refusal and sought to reinstate his award.    This Court

                                 - 2 -
held that Code § 65.2-708 did not control because the statute

applied only to a '"change in the conditions under which

compensation was awarded or terminated . . . .'"    Id. at 223,

409 S.E.2d at 639 (quoting Code § 65.1-8, now Code § 65.2-101).

The worker's benefits were suspended, and the definition of

"change in condition" did not encompass "suspended" benefits.

By implication, Code § 65.2-708 would apply had the term

"suspended" been included in the definition.

     In 1991, the General Assembly amended the definition of

"change in condition" and inserted the term "suspended":   "any

change in the conditions under which compensation was awarded,

suspended, or terminated . . . ."   Code § 65.2-101 (emphasis

added).   With that amendment, the rationale of Hercules

commanded a different result.   Code § 65.2-708 had not applied

to suspended awards because the definition of "change of

condition" did not include the term "suspended."   However, the

code section would apply to suspended awards after the General

Assembly inserted the term into that definition.

     The commission also reached that conclusion in Attia v. W9Y

Constr. Co., Inc., 76 Va. WC 332, 336-37 (1997) (after 1991

suspended awards are reviewed under Code § 65.2-708), and Kaya

v. Northwest Airlines, 77 Va. WC 108, 112 (1998) (the expanded

definition of change of condition "effectively vitiated the

distinction between suspended and terminated").    Interpretations

of the act by the commission are entitled to great weight.

                                - 3 -
Peyton v. Williams, 206 Va. 595, 600, 145 S.E.2d 147, 151

(1965).

        Code § 65.2-708 required the worker to file a change in

condition application within two years from the last date

compensation was paid.       Armstrong Furniture v. Elder, 4 Va. App.
238, 241, 356 S.E.2d 614, 615 (1987).      That was September 12,

1997.       The worker filed her application October 10, 2000, more

than two years after she was last paid compensation.      The

application was not timely and was barred by the statute of

limitations. 2

        Next, we consider whether the doctrines of estoppel or

imposition bar the employer from asserting its plea of the

statute of limitations.      Estoppel bars a plea of the statute of

limitations if a worker relied on an employer's acts or

statements to her detriment and refrained from filing a claim.

Rose v. Red's Hitch & Trailer Servs., Inc., 11 Va. App. 55,

59-60, 396 S.E.2d 392, 394-95 (1990).      The doctrine of

imposition empowers the commission "to do full and complete

justice" and permits an award even in the absence of fraud,

mistake, or concealment.      It bars an employer from asserting the


        2
       The worker argues that Code § 65.2-708(C) extends the
period of the statute of limitations. Those provisions do not
apply because she received no compensation after September 11,
1997 and could not have been lulled into a false sense of
security. Scott v. Scott, 16 Va. App. 815, 819, 433 S.E.2d 259,
262 (1993).



                                   - 4 -
defense when it used economic leverage or superior knowledge to

induce the worker to refrain from filing a petition.     Avon

Prods., Inc. v. Ross, 14 Va. App. 1, 8, 415 S.E.2d 225, 229

(1992).

     The worker contends the doctrines of estoppel or imposition

apply because the employer knew of and paid for her medical

treatment.   However, voluntary payment of medical bills alone

does not bar an employer from asserting the statute of

limitations.   Stuart Circle Hosp. v. Alderson, 223 Va. 205, 209,

288 S.E.2d 445, 447 (1982).   The worker points to no other acts

or statements of the employer which induced her not to file a

timely petition.   The evidence does not support application of

either estoppel or imposition.

     We conclude the worker failed to file a timely application

for reinstatement of her suspended benefits.   Accordingly, we

affirm.

                                                          Affirmed.




                                 - 5 -